Name: Commission Directive 86/320/EEC of 20 June 1986 amending Council Directive 66/402/EEC on the marketing of cereal seed
 Type: Directive
 Subject Matter: means of agricultural production;  plant product;  marketing;  agricultural activity
 Date Published: 1986-07-23

 Avis juridique important|31986L0320Commission Directive 86/320/EEC of 20 June 1986 amending Council Directive 66/402/EEC on the marketing of cereal seed Official Journal L 200 , 23/07/1986 P. 0038 - 0038 Finnish special edition: Chapter 3 Volume 21 P. 0158 Swedish special edition: Chapter 3 Volume 21 P. 0158 *****COMMISSION DIRECTIVE of 20 June 1986 amending Council Directive 66/402/EEC on the marketing of cereal seed (86/320/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 86/155/EEC (2), and in particular Articles 2 (1a) and 21a thereof, Whereas, in the light of the development of scientific and technical knowledge concerning the hybrids resulting from the crossing of species covered by Directive 66/402/EEC, the hybrids resulting from the crossing of Sorghum bicolor and Sorghum sudanense should, owing to their increased importance in the Community, be included in the scope of the Directive; Whereas, in the light of the development of scientific and technical knowledge, Annex I to the said Directive should be amended in order to adapt the conditions to be satisfied by crops of Sorghum species; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 66/402/EEC is hereby amended as follows: 1. In Article 2 (1) (A) the following is added: 'This definition shall also cover the following hybrids resulting from the crossing of species referred to above. 1.2 // Sorghum bicolor (L.) Moench Ã  Sorghum sudanense (Piper) Stapf. // Hybrids resulting from the crossing of Sorghum and Sudan grass. Unless otherwise specified, seed of the aforementioned hybrids shall be subject to the standards or other conditions applicable to seed of each of the species from which they are derived.' 2. In Annex I (3) (C) (b) the words 'of hybrid varieties' are inserted after the words 'certified seed'. 3. In Annex I (3) (C) the following is added: '(c) crops of open pollinated varieties or synthetic varieties of Sorghum spp. shall conform to the following standards: the number of plants of the crop which are recognizable as obviously not being true to the variety shall not exceed: - one per 30 m2 for the producton of basic seed, - one per 10 m2 for the production of certified seed'. Article 2 Member States shall take the measures necessary to comply with this Directive not later than 1 July 1987. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 20 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2308/66. (2) OJ No L 118, 7. 5. 1986, p. 23.